Title: From Thomas Jefferson to Jacob Abbot Cummings, 9 April 1826
From: Jefferson, Thomas
To: Cummings, Jacob Abbot,Hilliard, William


                        Dear Sir
                        
                            Monto
                            Apr. 9. 26
                        
                    my last to you was of Nov. 4. yours since recd are of Oct. 7. Nov. 14. Dec 10. Jan. 26. Feb. 11. the invoices recd are from Article 243. to 1273. contained in boxes No 7. to 21. which of these boxes particularly are  come to hand I cannot say,  having been prevented by my health from going to the University more than 2. or 3. times in as many months. the great default in my correspondence proceeds from the increasing disability of my writing hand, the wrist of which was dislocated about 30. years ago and now stiffens with a rapidity threatening  a speedy loss of the power of writing,  altogether. the little I am able slowly to write is of necessity claimed by things  requiring immediate  attention. §  we shall not be able to open the boxes we have recieved until the  room and  also in which the books are to be finally deposited  are completely finished,  I hope this may be in the course of the next month. § as far as I have been able to judge from the Catalogues I am  contented with the prices which are satisfactorily within  those I have  copied from printed catalogues. whether sufficiently conformable with, or of later & better edns than those  particularised in the catalogue delivered you cannot be known until the boxes shall be opened.In addition to that Catalogue I inclose you one, of periodical publications  which we wish to  obtain annually.  some of these were inserted in the general catalogue  given you.  of these,  the present call should begin where they  end. the others may begin with the beginning of the year 1825. and we will judge hereafter whether we will order those proceeding that period. as this is to be anually furnished you will fix on a particular time of the year most convenient generally to make the call. but the 1st must be immediate.It is made by the Visitors my duty to forward  to you the following extract from the report  of a committee of the Faculty on the very serious obstacles to the  purposes of our institution from the want of the particular books and editions of them which our Professors wish to use in their classes and to recommend to their pupils.   to wit ‘the whole Faculty Etc—might be addressed.’ this is indeed a very serious evil and palsies  our institution to a deplorable degree. we have  at this date 163. students who are  many of them prevented from entering on the branches of science  they wish to  pursue from their inability to get the elementary books necessary. if those books were furnished by scores at a time they would be instantly taken off, (in the single case of the Law books those sent they have  laid on hand because that school is not yet opened. an appmt is now made which will probably be accepted. the moment it is so you will find that the books will be  instantly taken up. yet you had better not  bear the expense of that supply until the Professor shall furnish his list because he may perhaps not come on immediately). the schools have generally from 30. to 100 students each, all of whom nearly  need books. I feel particularly the check this gives to the introdn of the A-Saxon language as I  wished. I hope you will exert yourself to furnish that supply. our school of modern languages has about 100. students, 20 at least have personally expressed to me their anxiety to enter on  the A-S branch.  a greater number would certainly do it. I named to you in my letter of May 22 25 4. books for this language, strike out from these  if you please Hickes’s grammar, and  Benson’s Anglo-Saxon Vocabulary, and insert instead of them Bosworth: Elements of A-S. Grammar and Bosworth’s Compendious A-S. Dict. each  is a single vol. 8vo and get them for us in sufficient number with as little delay as possible. mr Key (Professor of Mathem.) now with me, tells me that in a few days, abt 20. of his class will want Tables of Logarithms and within 2. months 100. will require them, for the habitual and general use of his school in future he will  require ‘De la Lande’s Tables of Log. with the Nat. Sines & Tangents. 12mo Stereotype of Didot price at Paris 4fr.  observes to distinguish this from a smaller edn without the Nat. S. & T. price 2.fr. which is not the one he chuses. while the main supply is requested  be of this small & cheap book of De la Lande’s he would wish about the 3d or 4th of the whole no to be ‘Callet’s Tables of Log. 8vo Stereotyp of Didot.’ price 21 fr. at Paris. observe to call for  those which have their prefatory discourses in Eng.   had these translated for the American market and being stereotyped they can be struck off in any number as called for. but as you probably have not these works on hand, you must send such as you have for   supply, but     as a verifying ‘new Universal atlas of the world in 30 maps by S. E. Morse publd by the   ? I wish you would send some copies to Jones. we prefer maps of small size to be uncolored.§ it is not for us to say how much of your capitel you ought to  embark in this branch of your business, but it is indispensable to our instn that the supply be equal to it’s demand either from yourself or others. you will  find  I think this such a market as  would be worth the dence of a  nor who would have an  to it’s supply & management but of  are the judge.§ the students have complained of some of  mr Jones’s prices. this is a thing of course with all purchasers. mr Jones sent me his catalogue to disprove these allegations. I am not a sufficient judge to decide  on it. but I thought generally there was little or no ground of complaint. English books I found high priced, but I know they cost high prices. I judge in the lump that if you sell at 15. p.c. on the cost of your books to you, as you proposed,  there ought to be no complaint. whether mr Jones sells at this advance, you will of course make a subject of enquiry when you come on, which I hope will be soon as you mentioned in one of the letters now acknoleged. I think favorably of mr Jones and am glad you are satisfied with him. he is certainly a very worthy man but not yet sffly familiar with books, their titles &  characters. § we have a very fine collection of youths, much disposed to order & study, but much obstructed by about a dozen of vicious & worthless scape-graces whom we shall endeavor to ferret out and get rid of as soon as we can.
                        
                    